Whitfield., C. J.,
delivered the opinion of the court.
The land in this case was granted to the state of Mississippi by Act Congress July 4, 1836 (5 Stat., 116, ch. 355), and Act Congress June 13, 1842 (5 Stat., 490, ch. 39), in lieu of six*184teenth section lands, for the use and benefit of schools in what is known as the “Chickasaw Cession.” These lands have since been known as the “Chickasaw school lands.” It is perfectly manifest that they were never subject to taxation; that there never existed any power anywhere to sell them for taxes, and hence all the tax titles set up in this record are absolutely null and void. These lands are held in trust by the state of Mississippi for the education of the children of the townships in which these sixteenth sections lie. They were never taxable, and hence any effort to subject them to taxation is void.
The act of 1888,'“an act to quiet and settle the title to certain lands in the Yazoo delta which were sold by the commissioners of the chancery court of Hinds county,” etc. (Laws 1888, p. é0, ch. 23), as a matter of course was never intended to embrace any other lands than the character of lands set out in the caption of that act, and had no relation whatever to lands like those in this record. The history of the act of 1888 is perfectly well known. It was intended, as it states, to quiet the title to certain lands in the Yazoo delta, which had been sold by the commissioners of the chancery court of Hinds county. The title to these lands had become involved in the greatest possible confusion by reason of numerous tax sales occurring at various times, and this confusion constituted so great a cloud upon the title to lands in that delta that this act, wisely or unwisely, was passed to* quiet title to that specific character of lands. The legislature never dreamed of applying its provisions to any other lands than those named in the caption of the act, and hence the land in controversy was totally unaffected, of course, by its provisions. To give the act the opposite construction would make' it manifestly unconstitutional.
The decree is reversed, and the cause remanded, to be proceeded with in accordance with this opinion.